Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James E. Huff appeals the district court’s order denying his “motion to resume complaint,” which the district court construed as a motion to reopen, and for the appointment of counsel. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). While Huffs informal brief asserts various errors in the district court’s order dismissing his civil action, which was issued in September 2007, it does not challenge the district court’s disposition of the motion that is the subject of this appeal. Thus, we hold Huff has forfeited appellate review of that order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.